 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       STORZ MANAGEMENT COMPANY, a                      No. 2:18-cv-0068 TLN DB
         California Corporation, and STORZ
12       REALTY, INC.,

13                         Plaintiffs,                    ORDER
14             v.

15       ANDREW CAREY, an individual, and
         MARK WEINER, an individual,
16

17                         Defendants.

18

19            This action came before the undersigned on November 9, 2018, for hearing of defendants’

20   motion for a protective order. (ECF No. 44.) Attorneys Andrew Bluth and Christopher Bakes

21   appeared on behalf of the plaintiffs. Attorney James Kachmar appeared on behalf of the

22   defendants.

23            Upon consideration of the arguments on file and those made at the hearing, and for the

24   reasons set forth on the record at that hearing, IT IS HEREBY ORDERED that:

25            1. Defendants’ October 15, 2018 motion for a protective order (ECF No. 44) is granted;

26            2. The subpoenaed text messages shall be produced to defendants’ counsel1; and

27   ////

28   1
         Defendants shall take all reasonable steps to assist in the production of the text messages.
                                                          1
 1           3. Within fourteen days of receipt of the text messages by defendants’ counsel,

 2   defendants shall produce the text messages and/or, if applicable, a privilege log to plaintiffs.

 3   Dated: November 9, 2018

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24   DLB:6
     DB\orders\orders.civil\storz0068.oah.110918
25

26
27

28
                                                        2
